Citation Nr: 1400112	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

What evaluation is warranted for right ilio-inguinal sensory neuropathy from November 13, 2006?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was remanded in December 2011 in order to request any outstanding treatment records, and obtain a VA examination.  The RO was to then readjudicate the issue, and "expressly document in writing whether referral to the Under Secretary for Benefits or the Director, Compensation and Pension Services, for an extraschedular evaluation" was warranted pursuant to 38 C.F.R. § 3.321 (2013).

Although the RO provided the Veteran an opportunity to identify outstanding treatment records in December 2011, and provided a January 2012 VA examination, the supplemental statement of the case misstated the issue, and failed to expressly address whether referral for extraschedular consideration was warranted.  The supplemental statement of the case identified the issue as entitlement to an evaluation in excess of 10 percent disabling for right ilio-inguinal sensory neuropathy from November 13, 2007, when the issue is in fact entitlement to an evaluation in excess of 10 percent for right ilio-inguinal sensory neuropathy from November 13, 2006.  Whether referral for extraschedular evaluation was considered by the RO is not evident from the supplemental statement of the case since the RO failed to expressly document in writing whether referral to the Under Secretary for Benefits or the Director, Compensation and Pension Services, for an extraschedular evaluation was warranted.  Therefore, remand for compliance with the directives of the December 2011 Board remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to an evaluation in excess of 10 percent for right ilio-inguinal sensory neuropathy from November 13, 2006.  The RO must expressly document in writing whether referral to the Under Secretary for Benefits or the Director, Compensation and Pension Services, for an extraschedular evaluation is warranted pursuant to 38 C.F.R. § 3.321 (2013).  A complete rationale must be provided for all decisions entered.

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

